Case: 10-20646     Document: 00511827328         Page: 1     Date Filed: 04/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2012
                                     No. 10-20646
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDUARDO RODRIGUEZ-VELA, also known as Eduardo Rodriguez Vela, also
known as Eduardo Vela Rodriguez, also known as Eduardo Rodriguez-Vega, also
known as Eduardo Rodriguez, also known as Michael Rodriguez, also known as
Eduardo Rodriguez Vega,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-145-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Eduardo Rodriguez-Vela (Rodriguez) appeals his sentence following his
guilty plea conviction for illegal reentry into the United States following a felony
conviction and deportation. Rodriguez’s sole argument on appeal is that the
district court misapplied the Sentencing Guidelines when it imposed an eight-
level increase in his offense level under U.S.S.G. § 2L1.2(b)(1)(C). We review

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20646   Document: 00511827328     Page: 2   Date Filed: 04/19/2012

                                 No. 10-20646

Rodriguez’s argument de novo. See United States v. Landeros-Arreola, 260 F.3d
407, 410 (5th Cir. 2001).
      Rodriguez argues that his conviction for attempted felon in possession of
a firearm does not qualify as an aggravated felony under § 2L1.2(b)(1)(C) and
comment. (n.5) because the Texas concept of “attempt” is broader than the
generic, contemporary meaning of attempt. He further argues that the Texas
has not adopted the “substantial step” test of the Model Penal Code and that
Texas’s approach instead provides for a more broad test.
      Rodriguez’s arguments have been specifically rejected by this court in
United States v. Sanchez, 667 F.3d 555, 563-66 (5th Cir. 2012). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2